          Case 4:19-cv-00617 Document 1 Filed on 02/21/19 in TXSD Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS


 CHARLES ECKERT,

                                  Plaintiff,                     Docket No. 4:19-cv-617

           - against -                                           JURY TRIAL DEMANDED


 PRICINGHUB, LLC

                                   Defendant.


                                               COMPLAINT

          Plaintiff Charles Eckert (“Eckert” or “Plaintiff”) by and through his undersigned counsel,

as and for his Complaint against Defendant PricingHub, LLC (“PricingHub” or “Defendant”)

hereby alleges as follows:

                                    NATURE OF THE ACTION

          1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of traffic in New

York City, owned and registered by Eckert, a professional photographer. Accordingly, Eckert

seeks monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101

et seq.

                                   JURISDICTION AND VENUE

          2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
      Case 4:19-cv-00617 Document 1 Filed on 02/21/19 in TXSD Page 2 of 7




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and transacts business in New York and is registered with the New

York Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                           PARTIES

       5.      Eckert is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 4130 46th Street, Apt 6M

Apartment 3, Sunnyside, New York 11104.

       6.      Upon information and belief, PricingHub is a domestic limited liability company

organized and existing under the laws of the State of Texas, with a place of business at 21851

Stillwater Blvd, Montgomery, Texas 77316. Upon information and belief, PricingHub is

registered with the Texas State Department of Corporations to do business in Texas. At all times

material hereto, PricingHub has owned and operated a website at the URL: www.Pricing-

News.com (the “Website”).

                                  STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Eckert photographed traffic in New York City (the “Photograph”). A true and

correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Eckert then licensed the Photograph to AM New York. On December 19, 2017,

the AM New York ran an article that featured the Photograph titled MTA fare hike or congestion

pricing are only options for funding agency, Cuomo says. See URL:

https://www.amny.com/transit/mta-funding-congestion-pricing-1.15523384. Eckert’s name was
      Case 4:19-cv-00617 Document 1 Filed on 02/21/19 in TXSD Page 3 of 7




featured in a gutter credit identifying him as the photographer of the Photograph. A true and

correct copy of the article is attached hereto as Exhibit B.

       9.      Eckert is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-083-374.

       B.      Defendant’s Infringing Activities

       11.     On December 19, 2017, PricingHub ran an article on the Website entitled MTA

fate hike or congestion pricing are only options for funding agency, Cuomo says. See

http://pricing-news.com/mta-fare-hike-or-congestion-pricing-are-only-options-for-funding-

agency-cuomo-says-am-new-york/. A true and correct copy of the article and a screenshot of the

Photograph on the Website are attached hereto as Exhibit C.

       12.     PricingHub did not license the Photograph from Plaintiff for its article, nor did

PricingHub have Plaintiff’s permission or consent to publish the Photograph on its Website.

                            FIRST CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       13.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.     PricingHub infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. PricingHub is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.
          Case 4:19-cv-00617 Document 1 Filed on 02/21/19 in TXSD Page 4 of 7




          15.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          16.   Upon information and belief, the foregoing acts of infringement by PricingHub

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          17.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          18.   Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

          19.   Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

          20.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-19 above.

          21.   Upon information and belief, in its article on the Website, Defendant copied the

Photograph from AM New York which contained a gutter credit underneath the Photograph

stating, “Charles Eckert” and placed it on its Website without the gutter credit.

          22.   Upon information and belief, PricingHub intentionally and knowingly removed

copyright management information identifying Plaintiff as the photographer of the Photograph.
      Case 4:19-cv-00617 Document 1 Filed on 02/21/19 in TXSD Page 5 of 7




       23.     The conduct of PricingHub violates 17 U.S.C. § 1202(b).

       24.     Upon information and belief, PricingHub’s falsification, removal and/or alteration

of the aforementioned copyright management information was made without the knowledge or

consent of Plaintiff.

       25.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by PricingHub intentionally, knowingly and with

the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the

Photograph. PricingHub also knew, or should have known, that such falsification, alteration

and/or removal of said copyright management information would induce, enable, facilitate, or

conceal their infringement of Plaintiff’s copyright in the Photograph.

       26.     As a result of the wrongful conduct of PricingHub as alleged herein, Plaintiff is

entitled to recover from PricingHub the damages, that he sustained and will sustain, and any

gains, profits and advantages obtained by PricingHub because of their violations of 17 U.S.C. §

1202, including attorney’s fees and costs.

       27.     Alternatively, Plaintiff may elect to recover from PricingHub statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

of 17 U.S.C. § 1202.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant PricingHub be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      The Defendant PricingHub be adjudged to have falsified, removed and/or altered

               copyright management information in violation of 17 U.S.C. § 1202.
      Case 4:19-cv-00617 Document 1 Filed on 02/21/19 in TXSD Page 6 of 7




       3.     That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

              profits, gains or advantages of any kind attributable to Defendant’s infringement

              of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       4.     That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

              a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

              kind attributable to Defendant’s falsification, removal and/or alteration of

              copyright management information; or b) alternatively, statutory damages of at

              least $2,500 and up to $ 25,000 for each instance of false copyright management

              information and/or removal or alteration of copyright management information

              committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       6.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

              U.S.C. § 505;

       7.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 1203(b);

       8.     That Plaintiff be awarded pre-judgment interest; and

       9.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
Case 4:19-cv-00617 Document 1 Filed on 02/21/19 in TXSD Page 7 of 7




February 21, 2019
                                          LIEBOWITZ LAW FIRM, PLLC
                                          By: /s/Richard Liebowitz
                                               Richard P. Liebowitz
                                          11 Sunrise Plaza, Suite 305
                                          Valley Stream, NY 11580
                                          Tel: (516) 233-1660
                                          RL@LiebowitzLawFirm.com

                                          Attorneys for Plaintiff Charles Eckert
